12 F. Supp. 2d 469 (1998)
UNITED STATES of America, Plaintiff,
v.
Charles A. WEATHERLEY, et al., Defendants.
No. Civ. A. 97-3003.
United States District Court, E.D. Pennsylvania.
August 15, 1998.
Angelo A. Frattarelli, U.S. Department of Justice, Trial Attorneys, Tax Division, Washington, DC, Carol P. Lenhart, U.S. Dept. of Justice-Tax Division, Washington, DC, for Plaintiff.
Charles A. Weatherley, Springfield, PA, James J. Byrne, Jr., Curran, Winning & Fioravanti, P.C., Media, PA, for Defendants.

MEMORANDUM AND ORDER
KATZ, District Judge.
This is an action to enforce tax liens of $766,301.48 against Mr. Weatherly and a corporation owning his home.
Mr. Weatherly paid for the property, has resided there since 1979 and maintains the water and electric services in his name.
Mr. Weatherly does not file tax returns.[1] The liens at issue go back to 1976 to 1983. He says, "... I have no business with the Federal government and the IRS, and they have none with me." See Order of July 20, 1998 filing communications. He claims, "(y)ou lack jurisdiction as your authority does not go beyond the District of Columbia. Your orders do not apply to me." See Order of July 6, 1998 filing communication.
Mr. Weatherly filed a bankruptcy petition which the Bankruptcy Court dismissed with prejudice. See Status Report filed June 15, 1998. This court the lifted the stay of these proceedings entered October 14, 1997.
The government is entitled to reduce its tax liens to judgment against both defendants and to issue execution on the real estate at issue. The defendant corporation holds the property as the straw party for Mr. Weatherly, who is its true owner.
Since the government claims that Mr. Weatherly "... has been known to threaten Internal Revenue Service employees," a copy of this Memorandum shall be forwarded by the Clerk to the United States Marshal.[2] An appropriate Order follows.


*470 ORDER

AND NOW, this 15th day of August, 1998, upon consideration of the government's Motion for Summary Judgment, it is hereby ORDERED that said motion is GRANTED. The claim against Springfield Township is DISMISSED without prejudice.

APPENDIX

STATUS REPORT
The United States of America, by and through its undersigned attorney, hereby submits this Status Report in accordance with the Court's Order of May 22, 1998. That Order requires the parties to advise the Court of their respective positions no later than June 22, 1998. In response to the Order, defendant Charles A. Weatherly submitted a hand-written letter dated June 8, 1998 to United States District Judge Marvin Katz, wherein Mr. Weatherly sets forth his position with respect to this litigation. A copy of that letter is attached hereto so as to comply with the Court's request for a joint submission.
At present, this case is stayed pursuant to the Court's Order of October 14, 1998. That Order was entered after defendant Charles A. Weatherly filed a petition under Chapter 13 of the Bankruptcy Code in the U.S. Bankruptcy Court for the Eastern District of Pennsylvania. The Bankruptcy Court dismissed that case (Bankruptcy No. 97-31599), with prejudice, pursuant to an Order entered on April 15, 1998. As a result of that dismissal, the United States filed a Motion to Lift Stay in this case on or about June 9, 1998. That motion is pending.
It is the position of the United States that defendant Charles A. Weatherly owes the United States approximately $1,000,000.00 on account of federal income tax liabilities for the years 1976 through 1983.[1] The United States further asserts that it is entitled to foreclose the federal tax liens that arose as a result of those liabilities against the real property located at 606 W. Woodland Avenue in Springfield, Pennsylvania. The United States intends to file a dispositive motion addressing these issues once the stay in this case is lifted.
Date: June 12, 1998

Respectfully submitted,

Michael M. Baylson

United States Attorney

By: Angelo A. Frattarelli

Trial Attorney, Tax Division

U.S. Department of Justice
*471 
*472 
NOTES
[1]  Mr. Weatherly's positions, rejected by the courts, are (1) he is an alien within the United States since he resides in one of the states which are "sovereign entities;" (2) wages are not income, just an equal exchange (i.e., barters) for labor; (3) IRS may tax only federal government employees; (4) he cannot be taxed because he has not filed any returns. See In re Charles A. Weatherley, 169 B.R. 555 (1994).
[2]  See the attached communication from Mr. Weatherly to the court. The court does not want anybody to be injured in the enforcement of this judgment, certainly not Mr. Weatherly, who has deeply felt views, which are simply contrary to the present state of the law.
[1]  The Bankruptcy Court for the Eastern District of Pennsylvania has already determined that these liabilities were properly assessed against defendant. In re Weatherley, 169 B.R. 555 (Bankr. E.D.Pa.1994).